Exhibit 10.3(4)

 

AMENDMENT NO. 4
TO MASTER REPURCHASE AGREEMENT

 

This FOURTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “Amendment”) is dated
as of November 9, 2005 and is entered into by and among FIELDSTONE INVESTMENT
CORPORATION (“FIC” and a “Seller”), FIELDSTONE MORTGAGE COMPANY (“FMC” and a
“Seller”, and together with FIC, the “Sellers”) and MERRILL LYNCH BANK USA (the
“Buyer”) to that certain Master Repurchase Agreement dated as of November 12,
2004 as amended by Amendment No. 1 to Master Repurchase Agreement dated as of
May 10, 2005, Amendment No. 2 to Master Repurchase Agreement dated as of June 1,
2005 and Amendment No. 3 to Master Repurchase Agreement dated as of July 11,
2005 (the “Existing Repurchase Agreement”, as amended by this Amendment, the
“Repurchase Agreement”).  Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Repurchase
Agreement.

 

RECITALS

 

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

 

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

 


SECTION 1.           DEFINITIONS.  SECTION 2 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “TERMINATION DATE” IN
ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

““Termination Date” shall mean December 9, 2005.”

 


SECTION 2.           CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME
EFFECTIVE ON NOVEMBER 9, 2005 (THE “AMENDMENT EFFECTIVE DATE”) SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


 


2.1           DELIVERED DOCUMENTS.  ON THE AMENDMENT EFFECTIVE DATE, THE BUYER
SHALL HAVE RECEIVED THE FOLLOWING DOCUMENTS, EACH OF WHICH SHALL BE SATISFACTORY
TO THE BUYER IN FORM AND SUBSTANCE:


 


(A)           THIS AMENDMENT, EXECUTED AND DELIVERED AND DULY AUTHORIZED
OFFICERS OF THE BUYER AND THE SELLERS; AND


 


(B)           SUCH OTHER DOCUMENTS AS THE BUYER OR COUNSEL TO THE BUYER MAY
REASONABLY REQUEST.

 

--------------------------------------------------------------------------------


 


SECTION 3.           LIMITED EFFECT.  EXCEPT AS EXPRESSLY AMENDED AND MODIFIED
BY THIS AMENDMENT, THE EXISTING REPURCHASE AGREEMENT SHALL CONTINUE TO BE, AND
SHALL REMAIN, IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS.


 


SECTION 4.           FEES.  THE SELLER AGREES TO PAY AS AND WHEN BILLED BY THE
BUYER ALL OF THE REASONABLE FEES, DISBURSEMENTS AND EXPENSES OF COUNSEL TO THE
BUYER IN CONNECTION WITH THE DEVELOPMENT, PREPARATION AND EXECUTION OF, THIS
AMENDMENT OR ANY OTHER DOCUMENTS PREPARED IN CONNECTION HEREWITH AND RECEIPT OF
PAYMENT THEREOF SHALL BE A CONDITION PRECEDENT TO THE BUYER ENTERING INTO ANY
TRANSACTION PURSUANT HERETO.


 


SECTION 5.           CONFIDENTIALITY.  THE PARTIES HERETO ACKNOWLEDGE THAT THIS
AMENDMENT, THE EXISTING REPURCHASE AGREEMENT, AND ALL DRAFTS THEREOF, DOCUMENTS
RELATING THERETO AND TRANSACTIONS CONTEMPLATED THEREBY ARE CONFIDENTIAL IN
NATURE AND THE SELLER AGREE THAT, UNLESS OTHERWISE DIRECTED BY A COURT OF
COMPETENT JURISDICTION OR AS IS NECESSARY TO DO SO IN WORKING WITH GOVERNMENTAL
AGENCIES OR REGULATORY BODIES IN ORDER TO COMPLY WITH ANY APPLICABLE FEDERAL OR
STATE LAWS, THEY SHALL LIMIT THE DISTRIBUTION OF SUCH DOCUMENTS AND THE
DISCUSSION OF SUCH TRANSACTIONS TO SUCH OF ITS OFFICERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS AND AGENTS AS IS REQUIRED IN ORDER TO FULFILL ITS OBLIGATIONS UNDER
SUCH DOCUMENTS AND WITH RESPECT TO SUCH TRANSACTIONS.


 


SECTION 6.           GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.


 


SECTION 7.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH, WHEN SO EXECUTED, SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 8.           CONFLICTS.  THE PARTIES HERETO AGREE THAT IN THE EVENT
THERE IS ANY CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT, AND THE TERMS OF THE
EXISTING REPURCHASE AGREEMENT, THE PROVISIONS OF THIS AMENDMENT SHALL CONTROL.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

Buyer:

MERRILL LYNCH BANK USA,

 

as Buyer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Seller:

FIELDSTONE INVESTMENT
CORPORATION,

 

as Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Seller:

FIELDSTONE MORTGAGE COMPANY,

 

as Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------